DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/25/2021 has been entered. 

Election/Restrictions
In the Restriction/Election requirement office action (mailed 9/22/2020), applicant were given the choice to elect a single disclosed species or a specifically disclosed combination of species of the agents listed in claims 6 and 12. In response, applicant elected camphor oil in the remarks/arguments filed 12/30/2020. Newly added claim 21 recites 2-decanone and rosemary oil, which is a non-elected species and since claim 21 is drawn to a non-elected species, the claim is withdrawn.  

Status of Action/Claims
Receipt of Remarks/Amendments filed on 10/25/2021 is acknowledged. Claims 1-21 are pending in this application. Claim 21 has been newly added. Claim 21 has been withdrawn. Accordingly, claims 1-20 are presented for examination on the merits for patentability.


New/Maintained Claim Objection(s) / Rejection(s)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claims 1-8, 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta (Zool. Jb, Physiol, Vol. 93, Pages 97-104, 1989) in view of Woods et al. (WO2012/151556 A2; Nov. 8, 2012). 	
Gupta throughout the reference teaches repellent ketones and the response of Apis florea F. (i.e. honey bee) to the repellent compounds that would repel honeybees from crops. (Abstract, Introduction). Gupta teaches a method of repelling honeybees by adding methyl octyl ketone (i.e. 2-decanone) to a 30% sugar water solvent. The reference teaches that methyl octyl ketone along with 4-heptanone had repellency of honeybee Apis florea greater than 97%, which was highest of all the repellent compounds. It further discloses that 2-decanone is effective at repelling honey bees at concentrations ranging from 0.025%-0.5% (Results and Discussion, Material and Methods, Table 1). Gupta doesn’t exemplify the composition also comprises camphor oil, however, it teaches that chemicals such as camphor also have repellency to agricultural insects (Introduction).    
The teachings of Gupta have been set forth above.
Gupta does not teach the method of treating a seed, plant part, or plant with the composition comprising compound of formula I (i.e. 2-decanol) as recited in instant claim 1. Gupta teaches 2-decanol repellent having greater than 97% repellency but does not teach the amount of time (i.e. 8 hours) as recited in instant claim 7. Gupta also doesn’t teach the composition comprises clothianidin or imidacloprid as recited in instant claim 8. However, these deficiencies are cured by Woods et al.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Gupta to incorporate the teachings of Woods and use the repellent taught by Gupta to treat a plant or seed, in a controlled release manner, and further incorporate clothianidin or imidacloprid along with repellent. One would have been motivated to do so because Gupta already teaches the repellent 2-decanol and 4-heptanone for honeybees and Woods teaches a similar repellent (e.g. 2-heptanone) for honeybees and further teaches that repellents are used by treating the desired plant/structure to repel honeybees. Therefore, it would have been obvious to use the repellent taught by Gupta to treat the plants or structures in which repelling honeybees is desired. Further, one would have been motivated to formulate the repellent into a controlled release device which releases the repellent over a period of at least 7 days because woods teaches that this would allow dispensing honeybee repellent over time in a regulated or predictable manner. Moreover, the prior art teaches the method and the components in the amounts which read on the instantly 
With regards to the composition comprising camphor oil, even though Gupta does not exemplify the repellent composition comprises camphor, it does teach that camphor has repellency to agricultural insects. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate camphor into the composition because both 2-decanone and camphor are taught to be used for repellency to insects in the prior art. 
With respect to the instantly claimed amount of the at least one compound (i.e. 2-decanone), as discussed supra, Gupta discloses that 2-decanone is effective at repelling honey bees at concentrations ranging from 0.025%-0.5%. While this amount taught by Gupta doesn’t overlap with the amount recited in instant claims, it is very close to the lower limit (i.e. 1%) recited in the instant claims. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Thus, absent a showing of unexpected results or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05.  Finally, Note: MPEP 2144.05: a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-8, 11, 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta (Zool. Jb, Physiol, Vol. 93, Pages 97-104, 1989) in view of Woods et al. (WO2012/151556 A2; Nov. 8, 2012) as applied to claims 1-8, 11 and 20 and further in view of Blum et al. (US 5,885,600; Mar. 23, 1999). 
The teachings of the above references have been set forth above.
The above references do not expressly teach the mixture of 2-decanone and camphor being synergistic. However, this deficiency is cured by Blum et al.
Blum throughout the reference teaches natural insect repellent made from cold processed extracted oils such as cedarwood oils (Abstract). It teaches that cedarwood oil acts as a repellent due to the various cedar terpenes, cedral and camphors present in it and that cold processed oil produced by ultra-centrifugation insures that all of the bio-active ingredient in the oil work synergistically in repelling 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Blum, wherein the composition provides a synergistic mixture of 2-decanone and camphor because Gupta already teaches 2-decanone and camphor in the amounts that are instantly claimed and Blum further teaches that the bioactive ingredient such as camphor in cedarwood oil has synergistic properties in repelling insects, which would be desired for a more effective repellent. Further, many pesticidal ingredients known in the art have synergistic properties as shown by Blum and one of ordinary skill incorporating two ingredients directed to the same purpose would expect there to be synergy, especially since Blum teaches that the bioactive ingredient such as camphor in cedarwood oil show synergism. Moreover, the prior art teaches the same method and the same components in the amounts which read on the instantly claimed invention and as such the mixture would necessarily be synergistic. Also, the applicant has not provided evidence showing that the combination does exhibit unexpected synergy. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-8, 9, 10, 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta (Zool. Jb, Physiol, Vol. 93, Pages 97-104, 1989) in view of Woods et al. (WO2012/151556 A2; Nov. 8, 2012) as applied to claims 1-8, 11 and 20 and further in view of Agricultural chemical users’ manual (The State of Queensland, Department of Primary Industries and Fisheries, 2005).
The teachings of the above references have been set forth above.

Agricultural chemical users’ manual discloses that agricultural chemicals have an important role in the efficient and economic production of food and fiber products and include insecticides such as Bacillus thuringiensis and miticides. It teaches amitraz is a multifunction insecticide, miticide and tickicide (see: Pages 1, 114-116). The reference teaches that the target of these agricultural chemicals includes plants, flowers, fruits or seeds (Page 4). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Agricultural chemical users’ manual and further comprise bacillus thuringiensis and miticides. One would have been motivated to do so because Agricultural users’ manual discloses that public concern with synthetic agricultural chemicals has encouraged the introduction of environmentally benign agents isolated from nature and used for pest control either alone or alongside synthetic compounds and that one of the most established such agent is Bacillus thuringiensis and is used widely to control caterpillars and mosquitos (Page 2 and 114). Further, the reference teaches that amitraz is a multifunction insecticide, miticide and tickicide. It would have been obvious to one of ordinary skill in the art to incorporate these agents based on the type of plant or fruit that is the target and specifically the type of pest to which the plant or fruit needs to be protected from. As discussed above, Woods discloses the use of the repellent on fruit plants such as nectarine and Agricultural chemical users’ manual also teaches that these agents can be targeted towards fruits and it would have been obvious to use these agent based on whether the fruit or plant needs protection from pests such as mites, ticks and other insects. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as .
Claims 1-8, 11, 13-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta (Zool. Jb, Physiol, Vol. 93, Pages 97-104, 1989) in view of Woods et al. (WO2012/151556 A2; Nov. 8, 2012) as applied to claims 1-8, 11 and 20 and further in view of Corn Planting Guide (Iowa State University, Pages 1-8, Sept. 2001).
The teachings of the above references have been set forth above.
The above references do not explicitly teach wherein the plant/seed is treated in a first area and a second area with the repellent, wherein second area is a predetermined distance away from the first area as recited in instant claims 13 and 14. The references also do not explicitly teach wherein the area is a field, treating outer edge and interior of the field and when the treating occurs as recited in instant claims 15-18. However, these deficiencies are cured by Corn Planting Guide.
Corn Planting Guide teaches methods of planting corn seeds in the field. The reference teaches the distance between seeds planted wherein the lower limit is 3.8 inches (0.1m) and the upper limit is 17.4 inches (0.45 m) and the number of seeds planted in the field per acre. The distance between the seeds reads on the distance recited in instant claim 14. Also, the reference teaches the number of seeds planted in the field per acre and therefore it necessarily has an outer edge and an interior (see: Page 4; Entire Document).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Corn Planting Guide and treat the first and second seeds wherein the seeds are in a predetermined distance away as taught by Corn Planting Guide. It would have been obvious because different plants/seeds have different requirement for spacing between the seeds or plants and one skilled in the art would have been able to space the seeds in the field based on the those requirements and then treat the seeds with the repellent. Further, with regards 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1-8, 11, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta (Zool. Jb, Physiol, Vol. 93, Pages 97-104, 1989) in view of Woods et al. (WO2012/151556 A2; Nov. 8, 2012) as applied to claims 1-8, 11 and 20 and further in view of Before Planting Your Grain Sorghum (Noble Research Institute, Apr. 30, 1998).
The teachings of the above references have been set forth above.
The above references do not explicitly teach clearing the field by application of an herbicide prior to seed planting. However, this deficiency is cured by the reference Before Planting Your Grain Sorghum.
The reference Before Planting Your Grain Sorghum teaches that before planting the grain sorghum, a weed management plan should be developed and that the field should be free of weeds prior to planting by using herbicides (Page 2). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Before Planting Your Grain Sorghum reference and clear the field prior to planting by using herbicides. It would have been obvious because one skilled in the art would not want to plant the seeds where there is weed or other unwanted vegetation growth which would affect the growth of the seed planted.  
.

Response to Arguments
Applicant's arguments filed 10/25/2021, with respect to claims 1-20 rejected under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argued that Gupta discloses 2-decanone had a maximum repellency obtained at 0.05% concentration and that one skilled in the art would have no reason to increase the concentration of Gupta’s compositions. It was also argued the instant specification surprisingly demonstrate that the claimed concentration of 2-decanone increases repellency and the specification show that significantly more bees are repelled when the concentration of 2-decanone is 1% or 2% compared to a concentration of 0.1%. Applicant pointed to Fig. 9, Fig. 11, Fig 12 and Example 6 and argued that at two hours, only 10 or less bees were measured when using 1% or 2% 2-decanone, whereas over 250 bees were measured when using 0.1% 2-decanone.   
In response, firstly it is argued that Gupta discloses the concentration of 2-decanone at 0.5% in the compositions of Gupta and that 2-decanone is effective at repelling honey bees at concentrations ranging from 0.025%-0.5% (Results and Discussion, Material and Methods, Table 1). Secondly, while this amount taught by Gupta doesn’t overlap with the amount recited in instant claims, it is very close to the lower limit (i.e. 1%) recited in the instant claims. Note: MPEP 2144.05: a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Regarding unexpected results argued by the applicant, it is argued that Fig. 
Applicant further argued that the combination of Gupta and Woods does not teach or suggest the claimed concentration and that Blum, Agricultural chemical users’ manual, Corn Planting Guide and Before Planting Your Grain Sorghum references do not remedy the deficiency.  
In response, a prima facie case of obviousness to optimize the concentrations taught by Gupta have been discussed above in detail and thus applicants argument regarding other references not curing this deficiency is not persuasive. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-13, 15-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 10, 22, 44, 47, 48 and 50-55 of copending Application No. 14/198,061 (USPGPUB NO. 20140274684).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘061 application claims are also directed to a method of repelling a bee from a seed, plant part or plant comprising treating the seed, plant part or plant with a composition comprising 2-decanone at a concentration of 0.25-0.5%. The composition further comprises rosemary oil and camphor oil and the ‘061 application also claims synergy with 2-decanone and rosemary oil. The ‘061 further claims the seed or plant is treated with miticide and the composition also comprises Bacillus firmus, imidacloprid and clothianidin. The ‘061 also claims that the composition repels at least 75% of the bees for at least 5 hours which reads on the instant claim 7. It also claims the bee is Apis mellifera bee which is a honeybee. Furthermore, ‘061 application claims treating the plant or seed in a first area or location with the repellent and a plant or seed is treated with sucrose at second area or location which is a predetermined distance away from first area or location. The location treated would necessarily have an outer edge and an interior as recited in instant claims 16 and 17. Further, with regards to instant claim 18, treating the seed before, during, after planting the seed or combination thereof includes all the possibilities of when to treat the seed and it would have been obvious to treat the seeds either before, during, after, or combination thereof. 
With respect to the instantly claimed amount of the at least one compound (i.e. 2-decanone), as discussed supra, ‘061 teaches the concentration of 2-decanone is 0.25%-0.5%. While this amount taught In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Thus, absent a showing of unexpected results or the criticality of the exact value claimed, it would have been obvious to one skilled in the art to determine the optimal amount of 2-decanone for repelling honey bees based on the teachings of ‘061. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05.  Finally, Note: MPEP 2144.05: a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 14, 15-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 10, 22, 44, 47, 48 and 50-55 of copending Application No. 14/198,061 (USPGPUB NO. 20140274684) as applied to claims 1-13, 15-18 and 20 above and further in view of Corn Planting Guide (Iowa State University, Pages 1-8, Sept. 2001).
The teachings of ‘061 application have been set forth above.
The ‘061 application does not claim the specific predetermined distance recited in instant claim 14. However, this deficiencies are cured by Corn Planting Guide.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Corn Planting Guide and treat the first and second seeds wherein the seeds are in a predetermined distance away as taught by Corn Planting Guide, which reads on the instantly claimed distance. It would have been obvious because different plants/seeds have different requirement for spacing between the seeds or plants and one skilled in the art would have been able to space the seeds in the field based on the those requirements and then treat the seeds with the repellent. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

Claims 1-13, 15-18, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 10, 22, 44, 47, 48 and 50-55 of copending Application No. 14/198,061 (USPGPUB NO. 20140274684) as applied to claims 1-13, 15-18 and 20 above and further in view of Before Planting Your Grain Sorghum (Noble Research Institute, Apr. 30, 1998).
The teachings of ‘061 application have been set forth above.

The reference Before Planting Your Grain Sorghum teaches that before planting the grain sorghum, a weed management plan should be developed and that the field should be free of weeds prior to planting by using herbicides (Page 2). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Before Planting Your Grain Sorghum reference and clear the field prior to planting by using herbicides. It would have been obvious because one skilled in the art would not want to plant the seeds where there is weed or other unwanted vegetation growth which would affect the growth of the seed planted. Moreover, the ‘061 application also recites treating the plants with herbicide and the reference Before Plant Your Grain Sorghum specifically teaches applying herbicides before planting to clear the field (e.g. of unwanted vegetation).   
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 10/25/2021, with respect to claims 1-20 rejected on the ground of nonstatutory double patenting have been fully considered but they are not persuasive.

Applicant is reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 714.02 and CFR 1.111(b)). The rejections are maintained since applicant has not made any substantive arguments traversing the rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616